Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 14 recites providing the replacement insert further comprises providing a replacement insert wherein the cover is formed from a composite material.  The reintroduction of a replacement insert is improper antecedent basis and the cover lacks antecedent basis.  Claim 14 has been examined as if it recited ‘the replacement insert further comprises proving a cover formed from a composite material.’  Claim 15 is rejected based on its dependence.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10, 14-15, 18, & 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0148404 to Quell.
Claim 1 recites a method of repairing a joint connecting a wind turbine blade to a rotor hub of a wind turbine.  Quell primarily relates to a method of installing a joint connection for a wind turbine, but also teaches a repair technique for defective components.  See Quell [0003] and [0063].  Quell teaches its joint including a plurality of bushings (20) in a root end (6) of the wind turbine blade.  See Quell [0047]-[0049] and Figs. 2 & 9.  Quell teaches a repair technique that includes extracting a selected bushing from the wind turbine blade, the extraction resulting in a bushing cavity in the wind turbine blade.  See Quell [0063].  Quell also teaches providing a replacement insert, the insert including a replacement bushing and a cover disposed around at least a portion of the replacement bushing, the cover being the new laminate (27’).  Id.  Quell further teaches positioning the replacement insert into the…bushing cavity; and securing the replacement insert to the wind turbine blade.  See Quell [0063].  Claim 1 also recites reconditioning the bushing cavity.  One of ordinary skill would infer that, at minimum, the cavity would need to be scrapped clean of adhesive or rough edges from the extraction pull.  Such a process is a reconditioning process.  Regarding claim 2, Quell further teaches pulling the selected bushing from the wind turbine blade.
Claim 3 recites using a hydraulic jack to pull the selected bushing from the wind turbine blade.  Quell does not explicitly teach what is used to pull out the old bushing (20) beyond noting that the device uses the lateral screwhole (28).  Yet one of ordinary skill would infer that whatever device is used must be strong enough to overcome the adhesive attachment of the pin to the turbine blade.  Examiner takes Official Notice that hydraulic jacks are known and used in the wind turbine arts and further take notes that then can use a threaded attachment to create connected.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious and to use a hydraulic jack as the pulling mechanism.  Such a modification would yield predictable results as a hydraulic jack is a simple mechanism that is being used for an intended purpose.  Claim 4 recites drilling at least a portion of the selected bushing out of the wind turbine blade.  The transverse pin (20) of Quell is provided with a threaded blind hole (28) having thread (24’).  See Queel [0063] and Fig. 9.  One known method of creating threaded hole is to drill the hole.  One can easily envision an alternate embodiment of Quell in which a transverse pin without this hole is installed and the threaded hole is drilled in as part of the removal process.  Such a modification is a common sense alternate embodiment of Quell and would be within the scope of the prior art.  Alternately, the step of creating the threaded hole prior to installation may be considered part of a very long extraction process that includes the original fabrication and insertion.  
Claim 5 recites the reconditioning [step includes]…removing blade material from at least a portion of the walls that define the bushing cavity.  Quell does not explicitly teach this step.  But Quell does teach that it is replacing an earlier known method of using circular transverse pins with superior oval pins.  See Quell [0003]-[0006] & [0009]-[0011].  As noted, Quell also teaches that its oval pins can be replaced when damaged.  See Quell [0063].  It would have been obvious as a matter of common sense that one might wish to retrofit older prior art circular pins with the oval pins of Quell, when repairs became necessary to older wind turbines.  Doing so would require removing the circular pin, machining the bore to a new oval dimension, and then inserting the oval pin of Quell.  Such a modification would have been predictable as the two pins serve the same purpose and the ability to machining an oval shape is within the skill in the art.  One of ordinary skill would further find it obvious as a matter of common sense to us[e] a drilling tool, boring tool, reaming tool or a combination thereof to remove blade material.  O 
claim 7 (reshaping the bushing cavity), claim 8 (modifying…the bushing cavity…to a second cross-sectional profile different from the [original]), claim 9 (the first cross-sectional profile is generally circular and the second cross-sectional profile is generally oblong), and claim 10 (reshaping the bushing cavity to have a profile substantially similar to the profile of the replacement insert). 
Claim 14 is being examined as if it recited ‘the replacement insert further comprises proving a cover formed from a composite material.’  The insert in the base rejection of claim 1 is the laminate cover (27’), and Quell teaches this laminate may be a glass fiber metal hybrid, which is a composite material.  Se Quell [0060] & [0063].  Regarding claim 15, the laminate would be inferred to be fully cured.  Regarding claim 18, one of ordinary skill would infer that the pin (20) would be adhesively bond[ed]…to the reconditioned bushing cavity.
Claims 24 and 25 recite the location the repair occurs.  Claim 24 recites removing the wind turbine blade from the wind turbine at a wind turbine site; transporting the wind turbine blade from the wind turbine site to a repair site; transporting a repaired wind turbine blade from the repair site to the wind turbine site; and attaching the repaired wind turbine blade to the wind turbine while claim 25 recites the repair of the joint is conducted at the site of the wind turbine.  Quell is silent as to where the repair occurs.  But it would have been obvious as a matter of common sense that the repair would either occur at a repair site on occur in situ.  No other options make sense.    

Claims 18 is alternately rejected and claims 6 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0148404 to Quell in view of U.S. 2019/0264660 to Garcia De La Pena Razquin (hereafter “Garcia”).
Claim 6 recites using a drilling tool, boring tool, reaming tool to remove material to create the oval hole for the pin insert.  Garcia relates to a variant method for refurbishing wind turbine blade joints.  See Garcia [0001].  Garcia teaches a device designed to drill radial holes at the terminal end of existing radial bore holes.  See Garcia [0011]-[0014] and Figs. 2-5.  A lateral pin (7) is placed into the bore.  Id.  This lateral pin is highly similar in design and function to the transverse pins (20) of Quell.  Garcia therefore shows that equipment suitable for drilling lateral holes in wind turbine blades exist.  Such equipment could be predictably repurposed to reshape existing radial bore holes.  It is obvious to apply a known technique to a known product or KSR v. Int’l v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Regarding claim 11, figure 7 of Garcia shows a jig including a hub (11), a rotatable arm (12), and a removable tool head (13) coupled to the arm.  Garcia further teaches coupling the jig to the root end of the wind turbine blade; adjusting the relative positions of the jig and wind turbine blade so as to align the tool head with the selected bushing; and activating the tool head to perform a first operation on the wind turbine blade.  See Garcia [0044]-[0051] & Figs. 7-8.  Claim 12 recites replacing the tool head with another tool head; and activating the another tool head so as to perform a second operation.  Garcia teaches drilling heads can be switched out based on machining needs.  See Garcia [0047].   Regarding claim 13, Garcia teaches rotating the arm so as to align the tool head with another selected bushing.  See Garcia [0049]-[0050].
Claim 18 recites adhesively bonding the replacement insert to the reconditioned bushing cavity.  Assuming arguendo that this feature is not inferred from Quell it would have been obvious in view of Garcia.  Garcia teaches inserting a lateral pin (7) highly similar to the pin (20 of Quell.  Garcia teaches using adhesive to attach the pin.  See Garcia [0016].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Quell to use adhesive to bond the replacement pin.

Claims 1, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0148404 to Quell in view of  any or all of U.S. 5,077,882 to Adams, U.S. 5,921,728 to Kammeraad, U.S. 2009/0113707 to Kosiorek, U.S. 10,072,683 to Nader, and/or U.S. 2010/0160710 to Strickland.
Claim 5 recites that the reconditioning [step includes]…removing blade material from at least a portion of the walls that define the bushing cavity.  Quell does not explicitly teach this 
	One of ordinary skill would have recognized as a matter of common sense that as bushings became loose, damaged, or defective, the wall around the bushing might also become damaged.  One of ordinary skill would look to other mechanical arts for known solutions to refurbing boreholes.  The common technique of enlarging the borehole and then inserting a sleeve to return the bore to original specifications would have been a logical choice for addressing the relevant problem.  It would have been obvious to modify Quell to enlarge the bore and then use an insert before placing a new pushing pin (20) in.  See MPEP 2143D.  Under this modification, the sleeve returning the dimension to the original bore would be considered the insert in claim 1.
	This repair method would also teach the features of claim 7 (reshaping the bushing cavity), claim 8 (modifying…the bushing cavity…to a second cross-sectional profile different from the [original]) claim 10 (reshaping the bushing cavity to have a profile substantially similar to the profile of the replacement insert).  Claim 6 recites using a drilling tool, boring tool, reaming tool or a combination thereof to remove blade material.  All of the references cited above, with the exception of Kosiorek, use a drilling or boring tool to enlarge the bore.

Examiner Comment
This rejection uses U.S. 2019/0264660 to Garcia, which corresponds to WO 2018/042063 to Garcia cited by the April 30, 2018 Search and Examination Report issued to application GB 1720520.4, cited in the June 3, 2020 IDS.  Garcia was indicated in this examination report to anticipate claims 1-20 and 23-25.  This rejection does not reject the claims over Garcia alone, extracting a selected bushing.  In Garcia a small section of the bushing is drilled out.  But the bushing, as a whole, cannot be said to ever be extracted as the majority remains in place in the turbine blade.  Nor can the specific section drilled out be defined to be the bushing alone, because the original threaded screw segment remains in place.

Allowable Subject Matter
Claims 16-17 & 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 recites providing spacers to center the replacement insert.  The prior art does not teach or suggest this feature.  To the contrary, the prior art suggests either a complete sleeve or no centering mechanism at all.  Claim 17 depends from claim 16.
Claim 19 recites adhesively bonding the replacement insert to the reconditioned bushing…along an interface between two composite materials.  In Quell, the base method would have adhesive placed on a metal pin being bonded to composite blade material.  In the alternate rejections using a sleeve, there is no evidence that a composite sleeve would need to be used.  As such, claim 19 is not taught or obvious.
Claim 20 recites a specific method of both initially coating the cavity with adhesive and then further injecting adhesive into gaps.  The method of Quell does not discuss or teach such a two-step process of applying adhesive.  Nor does Garcia.  Claims 21-23 depend from claim 20.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”